MEMORANDUM **
Rong Rao, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s decision denying Rao’s applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004), we deny the petition for review.
The agency found Rao not credible based on her submission of multiple documents regarding her alleged arrest, detention and abuse by police that a forensic examiner discredited. Because the genuineness of these documents goes to the heart of her claim, substantial evidence supports the agency’s adverse credibility determination. See id. Accordingly, Rao failed to establish eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Rao does not challenge the agency’s denial of relief under the CAT.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.